Citation Nr: 1412046	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  97-06 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran had active service from September 1954 to October 1956. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida. 

This claim was originally denied in a May 2002 Board decision. The Veteran appealed to the Court of Appeals for Veterans Claims (Court). In September 2003, the Court vacated the Board's decision and remanded the matter to the Board. 

In March 2004, the Board remanded the case for procedural development in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). That development accomplished, additional evidence was received, and the Board denied the claim in February 2006. The Veteran appealed to the Court, and the Court partially vacated the February 2006 decision, and remanded the matter to the Board. The Board remanded the claim in November 2007 and July 2012.

In July 2013, the Veteran's representative submitted additional medical evidence along with a waiver of initial RO consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The weight of the competent evidence is in relative equipoise as to the question of whether the Veteran's current cardiac disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The veteran contends that he was treated for chest pains in service, and after service.  Service medical records do not show complaints of chest pain.  A chest X-ray at separation disclosed a slight accentuation of vascular shadow, especially at the right upper lobe.  His blood pressure was 116/76 (normal). 

An August 1960 Certificate of attending physician noted that the Veteran had pain in his chest and dyspnea.  He was diagnosed with asthmatic bronchitis.  

Post-service medical records dated from 1977 to 1994 from the Concilio de Salud Integral de Loiza show that chest X-rays in September 1977 and December 1991 disclosed an elongated thoracic aorta.  An electrocardiogram in November 1977 was normal.  An undated record shows a complaint of shortness of breath.  Chest X- rays in June and August 1981 showed calcified granulomata of the right lung, with no active infiltrates. In June 1981, the cardiac silhouette and pulmonary flow were normal.  Blood pressure in August 1985 was 160/110.  In June 1991, his complaints included a headache.  In April 1993, although his blood pressure was noted to be 120/70, a diagnosis of high blood pressure was noted.  He was noted to be at a high risk for coronary artery disease. 

On February 2009 VA examination, the examiner opined that the Veteran's coronary artery disease was not caused by or a result of his active duty service because there was no evidence of a cardiac condition during active service.  Coronary artery disease was diagnosed in 2002.  

On February 2013 VA examination, the examiner opined that the Veteran's ischemic heart disease was not caused by or a result of active military duty.  The examiner reasoned that the service treatment records were silent for any objective evidence to support a claim for ischemic heart disease.  During the current examination, the Veteran, himself, denied ever having complained of chest palpitations or pain during active military service.  There was a significant silent interval between the Veteran's separation from the service in 1956 and his subsequent development of ischemic heart dis4ease requiring coronary artery bypass grafting in 2003 (approximately 45 years).  The Veteran's coronary artery disease was a stand-alone entity, neither due to nor aggravated by his military service.  

In July 2013 correspondence, Dr. A.A. reviewed the pertinent in-service and post-service medical records in the claims file, including the February 2009 and February 2013 VA examination reports and opinions.  Dr. A.A. noted that the Veteran testified during his August 1999 hearing that during military training he had chest pain on the left side and sometimes on the right.  He would have to take a break until the pain was gone.  The Veteran claimed that he went to sick call while he was in Germany because he was not able to run and used to become fatigue and would fall.  Dr. A.A. opined that it was just as likely as not that the Veteran's symptoms of chest pain, shortness of breath, and fatigue while in service were stable angina and that his coronary artery disease, was therefore, as likely as not related to military service.  Dr. A.A. reported that she disagreed with the 2009 medical opinion claiming that the Veteran's coronary artery disease was not service connected because he was not diagnosed with coronary artery disease until 2002.  In her medical opinion, it was just as likely as not that the Veteran had symptoms for a many years of the underlying atherosclerosis but did not get diagnosed until 2002.  The Veteran never underwent an evaluation for coronary artery disease in service.  She also disagreed with the February 2013 VA examiner's opinion that indicated that the Veteran's coronary artery disease was not service-connected because he did not have chest pain while he was in service.  The Veteran did have episodes of chest pain with exertion in service, as well as other symptoms of probable coronary artery disease such as dyspnea on exertion and fatigue, but never underwent an evaluation for such.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).  Here, given the competent, yet conflicting, medical opinions of record, the Board finds that the evidence is at least in a state of relative equipoise on the question of whether the Veteran's current cardiac disorder is related to his service.  

If the evidence for and against a claim is in equipoise, the claim will be granted. Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a cardiac disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).









ORDER

Entitlement to service connection for a cardiac disorder, is granted. 



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


